Citation Nr: 0617026	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a closed retroactive payment of children's 
Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION
The veteran had active service from November 1966 to November 
1968.  The veteran died in April 1988.  The appellant is the 
veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 denial letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A second decision addressing the 
appellant's sister's claim will be issued by the Board.

While this case is before the Board due to a claim filed by 
the appellant, it appears that the appellant's mother (the 
veteran's widow) may be seeking to file a claim for an 
increased amount of retroactive DIC because her payment was 
not adjusted to reflect that she had one child under age 18 
when the veteran died.  It appears that because the appellant 
turned 18 prior to the May 1988 effective date of her DIC 
award, this would not be in order, however, this issue is not 
before the Board at this time.  If the veteran's widow wishes 
to file such a claim, she should do so with the RO.  In any 
event, this issue is not before the VA at this time.  


FINDINGS OF FACT

1.  The appellant reached her eighteenth birthday prior to 
the effective date of her mother's DIC award.  

2.  The appellant did not file a claim for DIC benefits in 
her own right until July 2002.  





CONCLUSION OF LAW

Entitlement to DIC pursuant to 38 U.S.C.A. § 1310 is not 
established.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.5(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC may be awarded to a surviving child upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2004).  

The RO decided that the veteran's death was service-connected 
and granted the veteran's widow (the appellant's mother) 
Dependents' Educational Assistance (DEA) under chapter 35 of 
the United States Code in a November 1996 rating decision.  
In July 2001, the RO granted the veteran's widow an earlier 
effective of May 1, 1988 date due to the Nehmer stipulation.  
See Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989).  

When a child's entitlement to DIC arises by reason of her 
turning 18 years old, the child must file a claim.  38 C.F.R. 
38 U.S.C.A. § 5110(e); 38 C.F.R. § 3.152(c)(1).  

When a child becomes eligible for DIC by turning 18 years 
old, evidence must be submitted within one year from the date 
of request.  If evidence is submitted, an award for the child 
named in the surviving spouse's claim will be made on the 
basis of the surviving spouse's claim having been converted 
to a claim on behalf of the child.  Otherwise, payments my 
not be made for any period prior to the date of receipt of a 
new claim.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.152(c)(4).  

The appellant did not submit any evidence within the one year 
period.  In fact, she did not file a claim for DIC benefits 
until July 2002, over ten years after the veteran died.  
Therefore, she is not eligible for retroactive DIC payments.  

The appellant argues that she did not know that she had to 
file a claim in her own right and that VA committed an error 
because it should have informed her that she needed to file a 
claim.  

The Board has considered the appellant's contention.  
However, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
The appellant did not express her desire to file a claim for 
DIC with VA until she and her sister submitted an application 
in July 2002.  Even if the Board were to construe her 
mother's attempt to file a claim on her behalf in a March 
2001 letter as a desire to file a claim, it would still have 
been well beyond the expiration one year period during which 
she was permitted to submit evidence.  

Lastly, the record shows that the appellant was granted DEA 
(education benefits) in January 1985.  Duplication of 
benefits is prohibited; a person may not receive DIC after 
electing to receive DEA.  38 C.F.R. § 3.667(f) (2005).  

Since the appellant did not file a claim or express the 
desire to file a claim for DIC within the one year period 
following her 18th birthday, she is not eligible for 
retroactive DIC benefits.  Accordingly, the appellant's claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement);  accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  


The Duty to Notify and the Duty to Assist

Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Id.  As such, review of the Veterans 
Claims Assistance Act of 2000 (VCAA) is not necessary in this 
case.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

ORDER

Entitlement to retroactive children's DIC is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


